Citation Nr: 1540793	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-09 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right neck mass and left thyroid disorder with cystic mass, claimed as biochemical tumor in the throat, due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

March, James L.




INTRODUCTION


The Veteran served on active duty from February 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Houston, Texas, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a right neck mass and left thyroid disorder with cystic mass, claimed as biochemical tumor in the throat, due to herbicide exposure.  He perfected a timely appeal to that decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case alleges service in Vietnam.  The RO denied service connection, in part, because there was no evidence of service in Vietnam and, thus, no exposure to herbicides.  Effective June 19, 2015, however, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era. 

Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  Such exposure constitutes an injury under 38 U.S.C.A. § 101(24)(B) and (C).  If an individual described in this paragraph develops a disease listed in 38 C.F.R. § 3.309(e) as specified in paragraph (a)(6)(ii) of this section, it will be presumed that the individual concerned became disabled during that service for purposes of establishing that the individual served in the active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(v). 

According to the Veteran's DD Form 214 pertaining to his period of service from February 1967 to January 1961, his specialty number was 43151C and his title was Jet Aircraft Mechanic.  

The above evidence indicates that the Veteran regularly and repeatedly maintained aircraft during his service during the Vietnam era; however, the question remains as to whether any of these aircraft were the C-123 discussed in 38 C.F.R. § 3.307(a)(6)(v).  The regulations are very specific in that this is the only qualifying aircraft.  Therefore, on remand, further development is required to determine whether the Veteran or the Veteran's squadron/Air Base performed operations on these type of aircrafts. 

Finally, if VA is unable to verity that the Veteran had regular and repeated contact with C-123 aircraft during the Vietnam era, then his claims file should be forwarded to a physician of appropriate knowledge and skill to offer an opinion as to whether it is at least as likely as not that any of the claimed disabilities manifested as a result of the Veteran's exposure to hazardous materials such as jet fuel.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to provide any information or evidence in his possession, including lay assertions of others with whom he served, involving C-123 aircraft being serviced at the locations at which he was stationed during the Vietnam era.
 
2.  If the Veteran does not provide any information, the RO must then take all reasonable steps to determine whether C-123 aircraft were serviced or maintained at any location at which the Veteran was stationed during his service during the Vietnam era.  All steps taken to determine this information must be documented in the claims file, and, if corroboration is not possible than this should be documented in the claims file as well. 
 
3.  If, and only if, the RO/AMC is able to verify that C-123 aircraft were regularly and repeatedly serviced at locations in which the Veteran served during the Vietnam era, then his claims file should be forwarded to a VA examiner of appropriate knowledge and skill.  After reviewing all of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's right neck mass and left thyroid disorder with cystic mass, claimed as biochemical tumor in the throat manifested as a result of exposure to herbicides or jet fuel during active military service?

A complete rationale must be provided for all opinions offered.
 
4.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record. If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




